13‐0627‐cv
     Fjarde AP‐Fonden v. Morgan Stanley

 1                            UNITED STATES COURT OF APPEALS
 2                                FOR THE SECOND CIRCUIT
 3
 4                                            August Term 2013
 5
 6
 7                                        Argued: December 10, 2013
 8                                        Decided: January 12, 2015
 9
10                                             No. 13‐0627‐cv
11
12                            _____________________________________
13
14                                         JOEL STRATTE‐MCCLURE ,
15                                                 Plaintiff,
16
17                                           FJARDE AP‐FONDEN ,
18                                            Plaintiff‐Appellant,
19
20                          PLAINTIFF STATEBOSTON RETIREMENT SYSTEM,
21                              STATE‐BOSTON RETIREMENT SYSTEM,
22                                       Movant‐Appellant,
23
24                                                    ‐v‐
25
26             MORGAN STANLEY, a Delaware Corporation, JOHN J. MACK, 
27        ZOE CRUZ, DAVID SIDWELL, THOMAS COLM KELLEHER, THOMAS V. DAULA,
28                               Defendants‐Appellees,
29
30                                       GARY G. LYNCH,
31                                          Defendant.
32                            _____________________________________
33


                                                      1
 1   Before:      CABRANES, WESLEY, and LIVINGSTON
 2
 3          Appeal from April 4, 2011 and January 18, 2013 orders of the United States
 4   District  Court  for  the  Southern  District  of  New  York  (Batts,  J.),  granting  the
 5   Defendants’ motions to dismiss.  For the reasons stated here and in a summary order
 6   issued  simultaneously  with  this  opinion,  we  AFFIRM  the  order  granting  the
 7   Defendants’ motion to dismiss.
 8    
 9          AFFIRMED.
10
11
12                                     David  Kessler  (Andrew  L.  Zivitz,  Kimberly  A.
13                                     Justice, Richard A. Russo, Jr., Joshua A. Materese,
14                                     on the brief) Kessler Topaz Meltzer & Check, LLP,
15                                     Radnor, PA, for Plaintiff‐Appellant Fjarde AP‐Fonden
16                                     and for the Class.
17
18                                     JAVIER  BLEICHMAR  (Jonathan M. Plasse, Joseph A.
19                                     Fonti,  Wilson  M.  Meeks,  on  the  brief),  Labaton
20                                     Sucharow LLP, New York, NY, for Movant‐Appellant
21                                     State‐Boston Retirement System and for the Class.
22
23                                     ROBERT  F.  WISE,  JR.  (Charles  S.  Duggan,  Andrew
24                                     Ditchfield, on the brief), Davis Polk & Wardwell LLP,
25                                     New York, NY, for Defendants‐Appellees.
26
27
28   DEBRA ANN LIVINGSTON, Circuit Judge:

29         Lead  Plaintiffs  State‐Boston  Retirement  System  and  Fjarde  AP‐Fonden

30   brought this putative securities fraud class action on behalf of themselves and other

31   similarly situated investors (“Plaintiffs”) pursuant to Sections 10(b) and 20(a), 15



                                                 2
 1   U.S.C. §§ 78j(b) and 78t(a), of the Securities Exchange Act of 1934.   They allege that

 2   Morgan Stanley and six of its officers and former officers — John J. Mack, Zoe Cruz,

 3   David Sidwell, Thomas Colm Kelleher, and Thomas Daula (collectively, “Morgan

 4   Stanley” or “Defendants”) — made material misstatements and omissions between

 5   June 20, 2007 and November 19, 2007 (the “class period”) in an effort to conceal

 6   Morgan Stanley’s exposure to and losses from the subprime mortgage market.  As

 7   a  result,  Plaintiffs  claim,  they  suffered  substantial  financial  loss  when  Morgan

 8   Stanley’s  stock  prices  dropped  following  public  disclosure  of  the  truth  about

 9   Morgan Stanley’s positions and losses. 

10          The United States District Court for the Southern District of New York (Batts,

11   J.) dismissed all claims on the pleadings for failure to state a claim, and we affirm. 

12   For the reasons stated in this opinion, we conclude that the district court properly

13   dismissed Plaintiffs’ claim that Defendants’ omission of information purportedly

14   required  to  be  disclosed  under  Item  303  of  Regulation  S‐K,  17  C.F.R.

15   §  229.303(a)(3)(ii)  (“Item  303ʺ),  violated  Section  10(b).    We  also  affirm  its  order

16   dismissing Plaintiffs’ other claims in a summary order issued simultaneously with

17   this decision.




                                                   3
 1                                         BACKGROUND1

 2         This  case  arises  out  of  a  massive  proprietary  trade  executed  by  Morgan

 3   Stanley’s Proprietary Trading Group in December 2006.  The trade consisted of two

 4   components: a $2 billion short position (“Short Position”) and a $13.5 billion long

 5   position (“Long Position”).  In the Short Position, Morgan Stanley purchased credit

 6   default  swaps  (“CDSs”)  on  collateralized  debt  obligations  (“CDOs”)  backed  by

 7   “mezzanine  tranches”  of  subprime  residential  mortgage‐backed  securities

 8   (“RMBSs”).2  These CDSs operated like insurance policies — Morgan Stanley paid

 9   annual premiums for the assurance that, if the housing market worsened and the

10   mezzanine RMBS tranches backing its CDOs defaulted or declined in value, it would


           1
              The facts presented here are drawn from the allegations in Plaintiffs’ second
     amended complaint, which we accept as true for the purposes of reviewing the motion
     to dismiss.  See Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 107 (2d Cir. 2012). 
     Although we decide only one issue in this opinion, we describe the Plaintiffs’
     allegations in greater detail to provide context.


           2
              Briefly, as described by Plaintiffs, a RMBS is created by pooling thousands of
     residential mortgages into a trust.  The trust then issues bonds, which investors
     purchase.  The mortgages serve as collateral for these bonds, and the interest on the
     bonds derives from the cash flow created by mortgage payments.  RMBSs can be
     aggregated into CDOs, which are sold in “tranches” based on priority of entitlement to
     the cash flow.  Each tranche of a given RMBS is exposed to the same pool of mortgages,
     but lower tranches sustain losses before higher tranches in the event that mortgages in
     the pool default or do not meet payment deadlines. CDOs are similarly divided into
     higher and lower tranches.

                                                 4
 1   receive payments.  In the Long Position, Morgan Stanley sold CDSs.  These CDSs,

 2   like those it bought for the Short Position, referenced CDOs backed by mezzanine

 3   tranches of subprime RMBSs.  But the CDOs referenced by the Long Position were

 4   super‐senior tranches of CDOs that were higher‐rated and lower‐risk than the CDOs

 5   referenced  by  the  Short  Position.    Through  the  Long  Position,  Morgan  Stanley

 6   therefore received premium payments for the guarantee that it would pay the CDS

 7   purchasers in the event that these lower‐risk CDO tranches defaulted or declined in

 8   value.  Morgan Stanley could use the income from those premiums to finance the

 9   Short Position, but would have to make payouts if the CDO tranches referenced by

10   the Long Position suffered defaults — up to a maximum of $13.5 billion in the event

11   of a 100 percent default in these CDOs.  In essence, the company was betting that

12   defaults in the subprime mortgage markets would be significant enough to impair

13   the value of the higher‐risk CDO tranches referenced by the Short Position, but not

14   significant enough to impair the value of the lower‐risk CDO tranches referenced by

15   the Long Position. 

16         According to the Plaintiffs, “[b]y mid‐2006, the biggest housing bubble in U.S.

17   history had popped.”  J.A. 465.  Subprime mortgages issued in 2005 and 2006, like

18   those  backing  Morgan  Stanley’s  proprietary  trade,  rapidly  began  to  suffer  from


                                                5
 1   delinquencies and defaults.  “On February 12, 2007, Morgan [Stanley] economist

 2   Richard Berner acknowledged that these ‘[s]oaring defaults signal that the long‐

 3   awaited meltdown in subprime mortgage lending is now underway[.]’”  J.A. 469. 

 4   Although Morgan Stanley’s Proprietary Trading Group had correctly predicted the

 5   direction  that  the  subprime  housing  market  would  turn,  it  apparently

 6   underestimated the magnitude of the collapse.  The value of Morgan Stanley’s swap

 7   positions  declined  substantially  over  the  course  of  2007,  and  Morgan  Stanley

 8   ultimately lost billions of dollars on the proprietary trade.

 9         Plaintiffs allege that Defendants made numerous material misstatements and

10   omissions  from  June  20,  2007  through  November  19,  2007  to  conceal  Morgan

11   Stanley’s exposure to and losses from this subprime proprietary trade.  The second

12   amended complaint identifies two categories of misrepresentations and omissions:

13   (1) misrepresentations and omissions regarding Morgan Stanley’s exposure to credit

14   risk related to the U.S. subprime mortgage market arising from its Long Position (the

15   “exposure claim”), and (2) misrepresentations regarding Morgan Stanley’s losses

16   arising from the Long Position (the “valuation claim”).  Plaintiffs allege that these

17   misstatements and omissions fraudulently inflated Morgan Stanley’s stock price




                                               6
 1   during  the  class  period  and  caused  them  to  suffer  financially  when  the  market

 2   learned the truth about Morgan Stanley’s exposure and losses.

 3         A. Exposure Claim

 4         The  second  amended  complaint  alleges  that  Defendants  materially

 5   misrepresented  Morgan  Stanley’s  exposure  to  the  subprime  mortgage  market. 

 6   Plaintiffs rely on four statements from Morgan Stanley officers, and one alleged

 7   omission.  First, on a June 20, 2007 call with market analysts about Morgan Stanley’s

 8   second  quarter  earnings,  Defendant  Sidwell  stated  that  “concerns  early  in  the

 9   quarter  about  whether  issues  in  the  sub‐prime  market  were  going  to  spread

10   dissipated.”  J.A. 498.  Second, on that same call, Sidwell responded to a request to

11   characterize Morgan Stanley’s position in the mortgage market and to explain the

12   decline in the company’s fixed income revenues by stating that Morgan Stanley

13   “really did benefit” from conditions in the subprime market in the first quarter of

14   2007, and “certainly did not lose money in this business” during the second quarter. 

15   J.A. 498, 499.  Third, during another earnings call with market analysts on September

16   19, 2007, Defendant Kelleher stated that Morgan Stanley “remain[ed] exposed to risk

17   exposures through a number of instruments [including] CDOs,” without describing

18   the extent of that exposure.  J.A. 506‐07.  And fourth, Kelleher stated in an October


                                                7
 1   24,  2007  interview  with  CIBC  World  Markets  analyst  Meredith  Whitney  that  he

 2   “[did] not see further write‐downs to [Morgan Stanley’s] carrying values over the

 3   near term.”  J.A. 516.  Plaintiffs claim that each of these statements was materially

 4   false or misleading.  

 5          As  pertinent  here,  Plaintiffs  also  allege  that  Defendants  made  material

 6   omissions  in  their  10‐Q  filings  by  failing  to  disclose  the  existence  of  the  Long

 7   Position, that Morgan Stanley had sustained losses on that position in the second

 8   and third quarters of 2007, and that the company was  likely to incur additional

 9   significant  losses  on  the  position  in  the  future.    They  argue  that  Item  303  of

10   Regulation S‐K and related guidance requires companies to disclose on their 10‐Q

11   filings any “known trends, or uncertainties that have had, or might reasonably be

12   expected to have, a[n] . . . unfavorable material effect” on the company’s “revenue,

13   operating income or net income.”  J.A. 465.   Plaintiffs claim that “[b]y July 4[, 2007,]

14   at the latest, Defendants knew that the Long Position was reasonably expected to

15   have an unfavorable material effect on revenue.”  J.A. 482.  It is not disputed that

16   Morgan Stanley did not make this Item 303 disclosure on its 10‐Q filings in 2007.

17


18



                                                  8
 1          B. Valuation Claim

 2          In  a  separate  claim,  the  second  amended  complaint  alleges  that  Morgan

 3   Stanley  overstated  its  earnings  in  the  third  quarter  of  2007  because  it  did  not

 4   sufficiently write down the value of its Long Position.  According to Plaintiffs, the

 5   Long Position’s value was “inherently linked” to an index of RMBSs known as the

 6   ABX.BBB.06‐1 Index (the “ABX Index”).  Thus, when the ABX Index declined by 32.8

 7   percent in the third quarter of 2007, Morgan Stanley should have marked down the

 8   value of the Long Position by that same percentage and disclosed the loss in its

 9   quarterly statement.  Instead of taking that $4.4 billion markdown, however, Morgan

10   Stanley recognized only a $1.9 billion loss on the Long Position after valuing it using

11   internal models that did not exclusively rely on the ABX Index.  Plaintiffs allege that

12   Morgan Stanley later wrote down the value of the Long Position by a percentage

13   greater than that dictated by the ABX Index in order to make up for the misstatement

14   in the third quarter.  

15          C. Procedural History

16          Plaintiffs  brought  suit  in  the  United  States  District  Court  for  the  Central

17   District of California, filing an initial complaint in early 2008 and then an amended

18   complaint on November 24, 2008.  The case was then transferred to the United States


                                                  9
 1   District Court for the Southern District of New York (Batts, J.), where Defendants

 2   moved to dismiss all claims pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules

 3   of Civil Procedure and Section 78u‐4(b) of the Private Securities Litigation Reform

 4   Act.  Stratte‐McClure v. Morgan Stanley, 784 F. Supp. 2d 373, 376 (S.D.N.Y. 2011).  The

 5   district court granted the motion to dismiss on April 4, 2011.  Id. at 391.  On the

 6   exposure claim, the district court ruled that the amended complaint did not specify

 7   why  Defendants’  statements  about  risk  and  its  trading  positions  were  false  or

 8   misleading and decided that Defendants had no obligation to disclose the Long

 9   Position.    See  id.  at  385‐86.  On  the  valuation  claim,  the  district  court  ruled  that

10   Plaintiffs failed to plead loss causation.  See id. at 390‐91.  The court granted Plaintiffs

11   leave to amend their pleadings with regard to the exposure claim and loss causation

12   on the valuation claim, but otherwise dismissed Plaintiffs’ claims with prejudice. 

13   See id. at 391.

14          On June 9, 2011, Plaintiffs filed a second amended complaint and Defendants

15   moved to dismiss soon thereafter.  Once again, the district court dismissed all of the

16   claims.    Stratte‐McClure  v.  Morgan  Stanley,  No.  09‐Civ.‐2017,  2013  WL  297954

17   (S.D.N.Y.  Jan.  18,  2013).    The  district  court  found  no  reason  to  alter  its  earlier

18   decision that Plaintiffs failed to plead loss causation for the valuation claim.  See id.


                                                    10
 1   at *12‐*13.  With regard to the affirmative statements considered in connection with

 2   the exposure claim, the district court found no reason to alter its earlier decision that

 3   Plaintiffs did not sufficiently plead falsity.  See id. at *4‐*5.  But this time, the court

 4   ruled  that  Morgan  Stanley  did  have  a  duty  under  Item  303  to  disclose  the  Long

 5   Position in its 2007 Form 10‐Q filings.  See id. at *7.  The district court justified the

 6   change  in  its  stance  by  relying  on  this  Court’s  intervening  decisions  in  Panther

 7   Partners Inc. v. Ikanos Communications, Inc., 681 F.3d 114 (2d Cir. 2012), and Litwin v.

 8   Blackstone Group, L.P., 634 F.3d 706 (2d Cir. 2011), which held that Item 303 may

 9   provide  a  basis  for  disclosure  obligations  under  Sections  11  and  12(a)(2)  of  the

10   Securities  Act  of  1933.    2013  WL  297954,  at  *5.    The  district  court  nevertheless

11   dismissed the exposure claim after deciding that the second amended complaint

12   failed to plead “a strong inference of scienter” with respect to Defendants’ failure to

13   disclose  the  Long  Position.    Id.  at  *9.    Plaintiffs  now  appeal  both  district  court

14   decisions. 

15                                          DISCUSSION

16          We review de novo the district court’s judgment granting Defendants’ motion

17   to dismiss.  Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 65 (2d Cir.

18   2012).  “To survive a motion to dismiss, a complaint must contain sufficient factual

                                                   11
 1   matter,  accepted  as  true,  to  state  a  claim  for  relief  that  is  plausible  on  its  face.” 

 2   Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)  (internal  quotation  marks  omitted).    In

 3   making this determination, we consider “any written instrument attached to [the

 4   complaint]  as  an  exhibit  or  any  statements  or  documents  incorporated  in  it  by

 5   reference, as well as public disclosure documents required by law to be, and that

 6   have been, filed with the SEC, and documents that the plaintiffs either possessed or

 7   knew about and upon which they relied in bringing the suit.”  Rothman v. Gregor, 220

 8   F.3d 81, 88 (2d Cir. 2000) (citations omitted).

 9          Section 10(b) of the Securities Exchange Act of 1934 makes it unlawful to “use

10   or  employ,  in  connection  with  the  purchase  or  sale  of  any  security  .  .  .  any

11   manipulative or deceptive device or contrivance in contravention of [the] rules and

12   regulations” that the SEC prescribes. 15 U.S.C. § 78j.  In turn, Rule 10b‐5, which

13   implements Section 10(b), provides:

14          It shall be unlawful for any person, directly or indirectly . . . :
15
16                  (a) To employ any device, scheme, or artifice to defraud,
17
18                  (b) To make any untrue statement of a material fact or to omit to
19                  state a material fact necessary in order to make the statements
20                  made, in the light of the circumstances under which they were
21                  made, not misleading, or
22


                                                     12
 1                 (c) To engage in any act, practice, or course of business which
 2                 operates or would operate as a fraud or deceit upon any person,
 3
 4          in connection with the purchase or sale of any security.  
 5
 6   17 C.F.R. § 240.10b‐5.  To state a claim for securities fraud under these provisions a

 7   plaintiff must allege that each defendant “(1) made misstatements or omissions of

 8   material  fact,  (2)  with  scienter,  (3)  in  connection  with  the  purchase  or  sale  of

 9   securities, (4) upon which the plaintiff relied, and (5) that the plaintiff’s reliance was

10   the proximate cause of its injury.”  ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d

11   87, 105 (2d Cir. 2007).

12          This  opinion  addresses  the  district  court’s  decision  that  Morgan  Stanley’s

13   failure to disclose the Long Position in its July and October 10‐Q filings, in alleged

14   disregard of Item 303 of Regulation S‐K, constituted an actionable omission under

15   Section 10(b) and Rule 10b‐5.3  We conclude, as a matter of first impression in this

16   Court, that a failure to make a required Item 303 disclosure in a 10‐Q filing is indeed

17   an omission that can serve as the basis for a Section 10(b) securities fraud claim. 

18   However,  such  an  omission  is  actionable  only  if  it  satisfies  the  materiality

19   requirements outlined in Basic Inc. v. Levinson, 485 U.S. 224 (1988), and if all of the


            3
              As already noted, Plaintiffs’ remaining claims are addressed in the summary
     order filed simultaneously with this opinion.

                                                  13
 1   other requirements to sustain an action under Section 10(b) are fulfilled.  Here, the

 2   district court properly dismissed Plaintiffs’ exposure claim predicated on Morgan

 3   Stanley’s failure to disclose under Item 303 because the second amended complaint

 4   did not sufficiently plead scienter. 

 5                                               I.

 6         The Supreme Court has instructed that “[s]ilence, absent a duty to disclose,

 7   is not misleading under Rule 10b‐5.”  Basic, 485 U.S. at 239 n.17; see also Chiarella v.

 8   United States, 445 U.S. 222, 230 (1980).  As a result, we have consistently held that “an

 9   omission is actionable under the securities laws only when the corporation is subject

10   to a duty to disclose the omitted facts.”  In re Time Warner Inc. Sec. Litig., 9 F.3d 259,

11   267 (2d Cir. 1993); see Glazer v. Formica Corp., 964 F.2d 149, 157 (2d Cir. 1992).  Such

12   a  duty  may  arise  when  there  is  “a  corporate  insider  trad[ing]  on  confidential

13   information,” a “statute or regulation requiring disclosure,” or a corporate statement

14   that would otherwise be “inaccurate, incomplete, or misleading.”  Glazer, 964 F.2d

15   at 157 (quoting Backman v. Polaroid Corp., 910 F.2d 10, 12 (1st Cir. 1990) (en banc));

16   accord Oran v. Stafford, 226 F.3d 275, 285‐86 (3d Cir. 2000).

17         As Plaintiffs correctly argue, Item 303 of Regulation S‐K imposes disclosure

18   requirements on companies filing SEC‐mandated reports, including quarterly Form


                                                14
 1   10‐Q reports.  See Louis Loss & Joel Seligman, Fundamentals of Securities Regulation

 2   512 & n.14 (5th ed. 2004).  Those requirements include the obligation to “[d]escribe

 3   any known trends or uncertainties . . . that the registrant reasonably expects will

 4   have a material . . . unfavorable impact on . . . revenues or income from continuing

 5   operations.”  17 C.F.R. § 229.303(a)(3)(ii).  The SEC has provided guidance on Item

 6   303, clarifying that disclosure is necessary “where a trend, demand, commitment,

 7   event or uncertainty is both presently known to management and  reasonably likely

 8   to  have  material  effects  on  the  registrant’s  financial  conditions  or  results  of

 9   operations.”  Management’s Discussion and Analysis of Financial Condition and

10   Results of Operations, Exchange Act Release No. 6835, 43 S.E.C. Docket 1330, 1989

11   WL 1092885, at *4 (May 18, 1989) [hereinafter Exchange Act Release No. 6835]. 

12          Item 303’s affirmative duty to disclose in Form 10‐Qs can serve as the basis for

13   a securities fraud claim under Section 10(b).  We have already held that failing to

14   comply with Item 303 by omitting known trends or uncertainties from a registration

15   statement or prospectus is actionable under Sections 11 and 12(a)(2) of the Securities

16   Act of 1933.4  See Panther Partners, 681 F.3d at 120; Litwin, 634 F.3d at 716; accord J&R


            4
              We have also held that defendants’ failure to make required disclosures under
     Item 303 contributed to an adequately pled securities fraud claim under Section 10(b) in
     In re Scholastic Corp. Securities Litigation, 252 F.3d 63, 70‐74 (2d Cir. 2001).  While that

                                                  15
1   Mktg.  v.  Gen.  Motors  Corp.,  549  F.3d  384,  392  (6th  Cir.  2008);  Silverstrand  Invs.  v.

2   AMAG Pharm., Inc., 707 F.3d 95, 102‐03, 107 (1st Cir. 2013).  Like Section 12(a)(2),

3   Rule 10b‐5 requires disclosure of “material fact[s] necessary in order to make . . .

4   statements made . . . not misleading.”   This Court and our sister circuits have long

5   recognized that a duty to disclose under Section 10(b) can derive from statutes or

6   regulations that obligate a party to speak.  See, e.g., Glazer, 964 F.2d at 149; Backman,

7   910 F.2d at 20; Oran, 226 F.3d at 285‐86; Gallagher v. Abbott Labs., 269 F.3d 806, 808

8   (7th  Cir.  2001).    And  this  conclusion  stands  to  reason  —  for  omitting  an  item




    case also involved affirmatively misleading statements, we cited defendants’ alleged
    failure to disclose trends in its Form 10‐Q, despite a duty under Item 303 to disclose
    those trends, as evidence that plaintiffs adequately alleged a Section 10(b) violation,
    implying that Item 303’s affirmative duty to disclose in Form 10‐Qs can serve as the
    basis for a securities fraud claim under Section 10(b).  See id.  Nevertheless, perhaps
    because In re Scholastic did not squarely address whether Item 303 can give rise to a
    duty to disclose under 10b‐5, district courts in this Circuit have continued to express
    confusion on the issue.  See, e.g., Abuhamdan v. Blyth, Inc., 9 F. Supp. 3d 175, 206 n.25 (D.
    Conn. 2014) (“[I]t is far from certain that the requirement that there be a duty to disclose
    under Rule 10b‐5 may be satisfied by importing the disclosure duties from S‐K 303. . . .”
    (internal quotation marks omitted)); In re Nevsun Res. Ltd., No. 12‐cv‐1845, 2013 WL
    6017402, at *11 n.4 (S.D.N.Y. Sept. 27, 2013) (“Plaintiffs cannot base their Section 10(b)
    claim on a theory that Defendants violated Item 303.”); cf. In re Corning, Inc. Sec. Litig.,
    349 F. Supp. 2d 698, 716 (S.D.N.Y. 2004) (“[T]he Second Circuit . . . reversed a district
    court’s dismissal of a Rule 10b‐5 claim that was based on a defendant’s failure to make
    disclosures allegedly required under SK‐303.  It would appear that the [District] Court
    must consider Item 303 in connection with plaintiffs’ claim under Rule 10b‐5.” (citing In
    re Scholastic, 252 F.3d at 74)).


                                                   16
 1   required to be disclosed on a 10‐Q can render that financial statement misleading. 

 2   Like registration statements and prospectuses, Form 10‐Qs are mandatory filings

 3   that “speak . . . to the entire market.”  Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1222

 4   (1st Cir. 1996) (abrogated by statute on other grounds).  As required elements of

 5   those  filings,  Item  303  disclosures  “give  investors  an  opportunity  to  look  at  the

 6   registrant  through  the  eyes  of  management  by  providing  a  historical  and

 7   prospective analysis of the registrant’s financial condition and results of operations.” 

 8   Exchange Act Release No. 6835, 1989 WL 1092885, at *17.  Due to the obligatory

 9   nature of these regulations, a reasonable investor would interpret the absence of an

10   Item 303 disclosure to imply the nonexistence of “known trends or uncertainties  .

11   . . that the registrant reasonably expects will have a material . . . unfavorable impact

12   on . . . revenues or income from continuing operations.”  17 C.F.R. § 229.303(a)(3)(ii);

13   see also Donald C. Langevoort & G. Mitu Gulati, The Muddled Duty to Disclose Under

14   Rule 10b‐5, 57 Vand. L. Rev. 1639, 1680 (2004).  It follows that Item 303 imposes the

15   type  of  duty  to  speak  that  can,  in  appropriate  cases,  give  rise  to  liability  under

16   Section 10(b).5


            5
             Because Section 10(b) prohibits “manipulative or deceptive device[s] . . . in
     contravention of [the SEC’s] rules and regulations,” 15 U.S.C. § 78j, allowing a 10b‐5
     cause of action to arise from a failure to disclose under Item 303 does not exceed what

                                                   17
1          The failure to make a required disclosure under Item 303, however, is not by

2   itself sufficient to state a claim for securities fraud under Section 10(b).  Significantly,

3   Rule 10b‐5 makes only “material” omissions actionable.  17 C.F.R. § 240.10b‐5(b). 

4   In Basic Inc. v. Levinson, the Supreme Court concluded that, in securities fraud cases

5   under Section 10(b) and Rule 10b‐5, the materiality of an allegedly required forward‐

6   looking disclosure is determined by “a balancing of both the indicated probability that

7   the event will occur and the anticipated magnitude of the event in light of the totality

8   of the company activity.”  485 U.S. at 238 (quoting SEC v. Texas Gulf Sulfur Co., 401

9   F.2d 833, 849 (2d Cir. 1968) (en banc)) (emphasis added).  The SEC’s test for a duty




    Congress “authorize[d] when it first enacted the [Securities Exchange Act].”  Janus
    Capital Grp., Inc. v. First Derivative Traders, 131 S. Ct. 2296, 2302 (2011) (internal quotation
    marks omitted); see also Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A.,
    511 U.S. 164, 173 (1994) (“[A] private plaintiff may not bring a 10b‐5 suit against a
    defendant for acts not prohibited by the text of § 10(b).”).  Our conclusion that Item 303
    may provide the basis for a 10b‐5 violation is supported by an SEC Cease and Desist
    Order, in which the Commission held that a company violated Section 10(b) and Rule
    10b‐5 by failing to include in Form 10‐Qs information it was obligated to disclose under
    Item 303.  In re Valley Sys., Inc., File No. 3‐8811, 1995 WL 547801, at *4 (S.E.C. Sept. 14,
    1995).  Our decision is also consistent with an opinion in the First Circuit.  See Shaw, 82
    F.3d at 1222 & n.37 (“[I]n the context of a public offering, plaintiffs who (through the
    market) rely upon the completeness of a registration statement or prospectus may sue
    under Section 10(b) and Rule 10b–5 for nondisclosures of material facts omitted from
    those documents in violation of the applicable SEC rules and regulations.”).


                                                  18
 1   to report under Item 303, on the other hand, involves a two‐part (and different)

 2   inquiry.  Once a trend becomes known, management must make two assessments:

 3         (1) Is the known trend . . . likely to come to fruition?  If management
 4         determines  that  it  is  not  reasonably  likely  to  occur,  no  disclosure  is
 5         required.
 6
 7         (2) If management cannot make that determination, it must evaluate
 8         objectively the consequences of the known trend . . . on the assumption
 9         that  it  will  come  to  fruition.    Disclosure  is  then  required  unless
10         management  determines  that  a  material  effect  on  the  registrant’s
11         financial condition or results of operations is not reasonably likely to
12         occur. 
13
14   Exchange Act Release No. 6835, 1989 WL 1092885, at *6.  According to the SEC, this

15   disclosure standard is unique to Item 303, and “[t]he probability/magnitude test for

16   materiality approved by the Supreme Court in [Basic] is inapposite.”  Id. at *6 n.27;

17   see also Oran, 226 F.3d at 288 (noting that Item 303’s disclosure obligations “extend

18   considerably beyond those required by Rule 10b‐5”). 

19         Since the Supreme Court’s interpretation of “material” in Rule 10b‐5 dictates

20   whether a private plaintiff has properly stated a claim, we conclude that a violation

21   of Item 303’s disclosure requirements can only sustain a claim under Section 10(b)

22   and  Rule  10b‐5  if  the  allegedly  omitted  information  satisfies  Basic’s  test  for

23   materiality.  That is, a plaintiff must first allege that the defendant failed to comply



                                                  19
 1   with  Item  303  in  a  10‐Q  or  other  filing.    Such  a  showing  establishes  that  the

 2   defendant  had  a  duty  to  disclose.    A  plaintiff  must  then  allege  that  the  omitted

 3   information was material under Basic’s probability/magnitude test, because 10b‐5

 4   only makes unlawful an omission of “material information” that is “necessary to

 5   make . . . statements made,” in this case the Form 10‐Qs, “not misleading.”  Matrixx

 6   Initiatives,  Inc.  v.  Siracusano,  131  S.  Ct.  1309,  1321‐22  (2011)  (quoting  17  C.F.R.

 7   § 240.10b‐5(b)) (internal quotation marks omitted).  Of course, as with any Section

 8   10(b) claim, a plaintiff must also sufficiently plead scienter, a “connection between

 9   the . . . omission and the purchase or sale of a security,” reliance on the omission,

10   and an economic loss caused by that reliance.  Levitt v. J.P. Morgan Sec., Inc., 710 F.3d

11   454, 465 (2d Cir. 2013).

12          We note that our conclusion is at odds with the Ninth Circuit’s recent opinion

13   in In re NVIDIA Corp. Securities Litigation, 768 F.3d 1046 (9th Cir. 2014).  That case

14   held that Item 303’s disclosure duty is not actionable under Section 10(b) and Rule

15   10b‐5, relying on a Third Circuit opinion by then‐Judge Alito, Oran v. Stafford, 226

16   F.3d at 275.  But Oran simply determined that, “[b]ecause the materiality standards

17   for Rule 10b‐5 and [Item 303] differ significantly,” a violation of Item 303 “does not

18   automatically give rise to a material omission under Rule 10b‐5.”  Id. at 288 (emphasis


                                                   20
 1   added).  Having already decided that the omissions in that case were not material

 2   under Basic, the Third Circuit concluded that Item 303 could not “provide a basis for

 3   liability.”    Id.    Contrary  to  the  Ninth  Circuit’s  implication  that  Oran  compels  a

 4   conclusion that Item 303 violations are never actionable under 10b‐5, Oran actually

 5   suggested, without deciding, that in certain instances a violation of Item 303 could

 6   give rise to a material 10b‐5 omission.  At a minimum, Oran is consistent with our

 7   decision that failure to comply with Item 303 in a Form 10‐Q can give rise to liability

 8   under  Rule  10b‐5  so  long  as  the  omission  is  material  under  Basic,  and  the  other

 9   elements of Rule 10b‐5 have been established.

10          The Ninth Circuit’s opinion in NVIDIA also misconstrues the relationship

11   between Rule 10b‐5 and Section 12(a)(2) of the Securities Act.  In Litwin and Panther

12   Partners, we established that Item 303 creates a duty to disclose for the purposes of

13   liability under Section 12(a)(2).  Litwin, 634 F.3d at 716; Panther Partners, 681 F.3d at

14   120.  The Ninth Circuit had also adopted that position.  See Steckman v. Hart Brewing,

15   Inc., 143 F.3d 1293, 1296 (9th Cir. 1998).  In NVIDIA, a panel of the Ninth Circuit

16   found  these  decisions  irrelevant  to  its  interpretation  of  Rule  10b‐5.    But  Section

17   12(a)(2)’s prohibition on omissions is textually identical to that of Rule 10b‐5: both

18   make unlawful omission of “material fact[s] . .  . necessary in order to make . . .

                                                  21
 1   statements,  in  light  of  the  circumstances  under  which  they  were  made,  not

 2   misleading.”  15 U.S.C. § 77l; see also 17 C.F.R. § 240.10b‐5.  SEC regulations, like Item

 3   303, dictate the contents of mandatory disclosures — be they Form 10‐Qs in the case

 4   of Rule 10b‐5 or prospectuses in the case of Section 12(a)(2) — and are therefore an

 5   essential part of the circumstances under which such disclosures are made.  Litwin

 6   and Panther Partners recognized that issuing financial statements that omit elements

 7   required by Item 303 can mislead investors.  Those decisions provide firm footing

 8   for our decision in this case.

 9                                              II.

10         Applying  the  standards  set  forth  above,  we  conclude  that  Plaintiffs  have

11   adequately alleged that Defendants breached their Item 303 duty to disclose that

12   Morgan Stanley faced a deteriorating subprime mortgage market that, in light of the

13   company’s exposure to the market, was likely to cause trading losses that would

14   materially affect the company’s financial condition.  We assume, arguendo, that this

15   omission  was  material  under  Basic.    We  nonetheless  affirm  the  district  court’s

16   dismissal of the claim, concluding that Plaintiffs failed adequately to plead scienter. 

17   Plaintiffs have plausibly alleged that, by the second and third quarters of 2007, there

18   was a significant downward trend in the subprime residential mortgage market that


                                                22
 1   could negatively affect Morgan Stanley’s overall financial position.  To begin with,

 2   Plaintiffs allege that market watchers, including Morgan Stanley analysts, reported

 3   a downward trend in the real estate and subprime mortgage markets as early as

 4   2006.  By February 27, 2007, a Morgan Stanley economist had written that “[s]oaring

 5   defaults signal that the long‐awaited meltdown in subprime mortgage lending is

 6   now underway,” and the company’s own CDO analysts reported significant risks

 7   to CDOs backed by asset backed securities, including RMBSs. J.A. 469. That trend

 8   continued into the summer, when Morgan Stanley analysts allegedly reported that

 9   “[r]atings downgrades in [asset backed] CDO tranches are inevitable and material,”

10   that those CDOs were expected to “remain under severe pressure,” and that long‐

11   term  value  assessment  metrics  would  continue  to  decline.    J.A.  473  (emphasis

12   omitted).  

13         Plaintiffs  have  also  plausibly  alleged  that  Morgan  Stanley  had  significant

14   exposure to a sharp downturn in the subprime market through its Long Position. 

15   At the beginning of the class period, Defendants had already written down the Long

16   Position by $300 million as a result of the weakening market.  While that write‐down

17   did not exceed gains from the Short Position, it did catch the Defendants’ attention,

18   and Morgan Stanley ordered stress tests on the Long Position and then initiated a


                                               23
 1   task  force  to  find  strategies  to  sell  off  its  assets  that  were  placed  at  risk  by  the

 2   collapse of the subprime market.  At the motion to dismiss stage, these allegations

 3   are  sufficient  to  support  a  claim  that  Morgan  Stanley  was  faced  with  a  “known

 4   trend[] . . . that [was] reasonably expected to have material effects” on the company’s

 5   financial position.  Exchange Act Release No. 6835, 1989 WL 1092885 at *4 (emphasis

 6   omitted) (describing “reduction in the registrant’s product prices; erosion in the

 7   registrant’s market share; changes in insurance coverage; or the likely non‐renewal

 8   of a material contract” as examples of “currently known trends”).

 9          Defendants  argue  that  they  satisfied  their  obligations  under  Item  303  by

10   disclosing  the  deterioration  of  the  real  estate,  credit,  and  subprime  mortgage

11   markets, and its potential negatively to affect Morgan Stanley.  But Morgan Stanley’s

12   disclosures  about  market  trends  were  generic,  spread  out  over  several  different

13   filings, and often unconnected to the company’s financial position.  Such “generic

14   cautionary language” does not satisfy Item 303.  See Panther Partners, 681 F.3d at 122. 

15   The SEC has emphasized that Item 303 “requires not only a ‘discussion’ but also an

16   ‘analysis’  of  known  material  trends,”  and  that  disclosure  is  “necessary  to  an

17   understanding  of  a  company’s  performance,  and  the  extent  to  which  reported

18   financial  information  is  indicative  of  future  results.”    Commission  Guidance


                                                     24
 1   Regarding  Management’s  Discussion  and  Analysis  of  Financial  Condition  and

 2   Results of Operations, Release Nos. 33‐8350, 34‐48960, 68 Fed. Reg. 75056, 75061

 3   (Dec. 29, 2003) [hereinafter Release No. 34‐48960].  Plaintiffs have adequately alleged

 4   that Morgan Stanley’s patchwork commentary on the relevant market trends did not

 5   live up to that obligation.

 6          That is not to say, however, that Morgan Stanley’s disclosure obligations were

 7   as extensive as the district court decided.  As we have emphasized, Item 303 requires

 8   disclosure of a known trend and the “manner in which” it “might reasonably be

 9   expected to materially impact” a company’s overall financial position.  Litwin, 634

10   F.3d at 718‐19.6  The SEC has cautioned that this obligation requires “quantitative

11   information”  only  when  it  is  “reasonably  available  and  will  provide  material

12   information  for  investors.”      Release  No.  34‐48960,  68  Fed.  Reg.  at  75062,  75065. 

13   Contrary to the district court’s view, the Commission has never gone so far as to

14   require a company to announce its internal business strategies or to identify the


            6
              The SEC distinguishes required disclosures about “currently known trends . . .
     that are reasonably expected to have material effects” and optional “forward‐looking
     disclosure[s]” that “involve[] anticipating a future trend . . . or anticipating a less
     predictable impact of a known event, trend or uncertainty.”  Exchange Act Release No.
     33‐6835, 1989 WL 1092885, at *4.  “Any forward‐looking information supplied is
     expressly covered by the safe harbor rule for projections.”  17 C.F.R. § 229.303(a),
     Instruction 7.

                                                  25
 1   particulars of its trading positions such as the Long Position.  This is in line with this

 2   Court’s  reluctance  to  interpret  the  securities  laws  in  a  manner  that  requires

 3   companies to give competitors notice of proprietary strategies and information.  See

 4   San Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801,

 5   809 (2d Cir. 1996).  Therefore, instead of being required to disclose the details of the

 6   Long Position, under Item 303, Morgan Stanley needed to disclose only that it faced

 7   deteriorating  real  estate,  credit,  and  subprime  mortgage  markets,  that  it  had

 8   significant exposure to those markets, and that if the trends came to fruition, the

 9   company faced trading losses that could materially affect its financial condition.7

10         The Plaintiffs, moreover, while adequately alleging that Defendants breached

11   their Item 303 duty to disclose, did not adequately plead a claim under Section 10(b). 

12   For Defendants’ breach of their Item 303 duty to be actionable under Section 10(b),

13   Plaintiffs were required adequately to plead each element of a 10b‐5 securities fraud

14   claim.  The second amended complaint does not accomplish that goal.  We assume,

15   without deciding, that Morgan Stanley’s failure to disclose pursuant to Item 303 met

16   the  materiality  threshold  established  by  Basic.    The  Plaintiffs’  exposure  claim


           7
              As discussed supra, however, Morgan Stanley was required to connect the
     trends to its financial position and to offer more than “generic cautionary language.” 
     Panther Partners, 681 F.3d at 122.

                                                26
 1   nonetheless fails because the second amended complaint does not give rise to a

 2   strong inference of scienter.

 3          The Private Securities Litigation Reform Act, 15 U.S.C. § 78u‐4(b), subjects

 4   Section  10(b)  claims  to  heightened  pleading  standards.    To  adequately  plead

 5   scienter,  the  statute  requires  that  plaintiffs  allege  facts  giving  rise  to  a  “strong

 6   inference  that  the  defendant  acted  with  the  required  state  of  mind.”      Id.  §  78u‐

 7   4(b)(2)(A).  This requirement can be satisfied by “alleging facts (1) showing that the

 8   defendants had both motive and opportunity to commit the fraud or (2) constituting

 9   strong circumstantial evidence of conscious misbehavior or recklessness.”  ATSI

10   Commc’ns, 493 F.3d at 99.  Here, Plaintiffs rely solely on the Defendants’ alleged

11   conscious  misbehavior  or  recklessness  and  therefore  must  show  “conscious

12   recklessness — i.e., a state of mind approximating actual intent, and not merely a

13   heightened form of negligence.”  S. Cherry St., LLC v. Hennessee Grp. LLC, 573 F.3d

14   98,  109  (2d  Cir.  2009)  (quoting  Novak  v.  Kasaks,  216  F.3d  300,  312  (2d  Cir.  2000))

15   (emphasis omitted).  We consider the complaint in its entirety and “take into account

16   plausible opposing inferences.”  Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

17   308,  323  (2007).    The  inference  of  scienter  “must  be  .  .  .  cogent  and  at  least  as

18   compelling as any opposing inference one could draw from the facts alleged.”  Id.


                                                    27
 1   at 324; see Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d

 2   190, 195 (2d Cir. 2008).

 3          The district court correctly ruled that the second amended complaint does not

 4   include sufficient facts to give rise to a strong inference of scienter as to the matter

 5   omitted from the 10‐Q filings.  To meet that requirement, Plaintiffs must allege that

 6   Defendants  were at least consciously reckless regarding whether their failure to

 7   provide adequate Item 303 disclosures during the second and third quarters of 2007

 8   would  mislead  investors  about  material  facts.    See  ECA  &  Local  134  IBEW  Joint

 9   Pension  Trust  of  Chicago  v.  JP  Morgan  Chase  Co.,  553  F.3d  187,  202  (2d  Cir.  2009)

10   (concluding that, to adequately plead scienter, plaintiffs must plead facts showing

11   that defendants knew an omission was material).  Here, Plaintiffs make allegations

12   about developments in the subprime market, internal concern about capital calls and

13   write‐downs on the Long Position, and the creation of a task force to investigate

14   selling off some of Morgan Stanley’s subprime positions.  But these facts do not

15   “approximat[e]  actual  intent”  to  mislead  investors  by  failing  to  make  Item  303

16   disclosures.  South Cherry St., 573 F.3d at 109 (emphasis omitted).  Specifically, while

17   the complaint makes out that Morgan Stanley was in the process of assessing the

18   risk to its proprietary trade during the second and third quarters of 2007, it is silent


                                                   28
 1   about when employees realized that the more pessimistic assessments of the market

 2   were likely to come to fruition and that they would be unable to reduce the Long

 3   Position.    To  the  contrary,  the  complaint  shows  that  Cruz  ordered  Daula  and

 4   another Morgan Stanley employee, Neal Shear, to cut the Long Position regardless

 5   of the likelihood that the pessimistic assumptions of the stress test would come to

 6   pass.    See  J.A.  477  (“I  don’t  care  what  your  view  of  probability  [sic]  is.    Cut  the

 7   position.”).  The meetings about the proprietary trade show similar caution: Morgan

 8   Stanley’s  task  force  discussed  strategies  to  reduce  the  Long  Position  while  also

 9   developing a better sense of the “range” of losses the company could face.  J.A. 485. 

10   Given the rigidity of Form 10‐Q filing deadlines, we find no basis to infer anything

11   more  than  “a  heightened  form  of  negligence”  (if  that)  about  whether  Morgan

12   Stanley’s  10‐Qs  would  mislead  investors  about  these  internal  deliberations,

13   especially after taking into account that Morgan Stanley was also profiting from the

14   declining market through its Short Position.  See South Cherry St., 573 F.3d at 109; see

15   also Kalnit v. Eichler, 264 F.3d 131, 144 (2d Cir. 2001) (holding that where a complaint

16   “does  not  present  facts  indicating  a  clear  duty  to  disclose”  it  does  not  establish

17   “strong evidence of conscious misbehavior or recklessness”).




                                                     29
 1          Moreover, as we decide in the summary order issued in tandem with this

 2   opinion, Morgan Stanley’s affirmative statements about its exposure to the mortgage

 3   securities market during the relevant time period were not misleading.  Cf. Matrixx,

 4   131  S.  Ct.  at  1324  (finding  it  “most  significant[]”  for  scienter  that  the  defendant

 5   “issued a press release” that affirmatively misrepresented facts).  And the company

 6   did fully report its exposure to mortgage securities backed by subprime loans in

 7   November 2007 — less than a month after its third quarter filing and a month in

 8   advance of the next quarterly report.  See Rombach v. Chang, 355 F.3d 164, 176 (2d Cir.

 9   2004)  (noting  that  disclosure  of  facts  prior  to  a  filing  deadline  “weaken[s]”  the

10   inference that defendants acted recklessly); Novak, 216 F.3d at 308‐09 (explaining that

11   scienter should not be found where defendants merely “should have anticipated

12   future events and made certain disclosures earlier than they actually did”).  The

13   “most cogent inference” from these allegations, in tandem with assertions about

14   Morgan Stanley’s internal deliberations, “is that [the company] delayed releasing

15   information” on its Form 10‐Qs in the second and third quarters of 2007 “to carefully

16   review” all of the relevant evidence and was at worst negligent as to the effect of the

17   delay  on  investors.    Matrixx,  131  S.  Ct.  at  1324  n.15  (internal  quotation  marks

18   omitted).  Because “a reasonable person” would not deem the inference that Morgan


                                                   30
 1   Stanley was consciously reckless about whether its mandated filings would mislead

 2   investors “at least as compelling” as this opposing inference, we conclude that the

 3   Plaintiffs have not adequately pled scienter.  Tellabs, 551 U.S. at 324. 

 4                                        CONCLUSION

 5         To summarize:

 6         (1) We conclude that, as a matter of first impression in this Court, a
 7         failure to make a required disclosure under Item 303 of Regulation S‐K,
 8         17  C.F.R.  §  229.303(a)(3)(ii),  in  a  10‐Q  filing  is  an  omission  that  can
 9         serve  as  the  basis  for  a  Section  10(b)  securities  fraud  claim,  if  the
10         omission  satisfies  the  materiality  requirements  outlined  in  Basic  v.
11         Levinson, 485 U.S. at 224, and if all of the other requirements to sustain
12         an action under Section 10(b) are fulfilled.
13
14         (2) Plaintiffs have adequately alleged that Defendants breached their
15         Item 303 duty to disclose that Morgan Stanley faced a deteriorating
16         subprime mortgage market that, in light of the company’s exposure to
17         the market, was likely to cause trading losses that would materially
18         affect the company’s financial condition.
19
20         (3) We assume without deciding that this omission met the materiality
21         threshold established by Basic.  However, we do not agree with the
22         district  court  regarding  the  extent  of  Morgan  Stanley’s  disclosure
23         obligations.  Specifically, the Commission has never gone so far as to
24         require a company to announce its internal business strategies or to
25         identify the particulars of its trading positions.
26
27         (4)  The  district  court  properly  dismissed  Plaintiffs’  claim  that
28         Defendants’ omissions violated Section 10(b) and Rule 10b‐5, because
29         the second amended complaint does not give rise to a strong inference
30         of scienter.


                                                   31
1   For the foregoing reasons, and for the reasons stated in the summary order issued

2   simultaneously  with  this  opinion,  the  judgment  of  the  district  court  is  hereby

3   AFFIRMED.




                                               32